By the whole Court.
Here is a joint action by three plaintiffs, not for a joint wrong, or an injury to joint property, or the violation of a joint right; but for separate personal wrongs to each; for which the law will not sustain a joint action. One person has no right to recover for the wrongs done to another; nor is there any rule, in a case like this, to apportion the damages found, to the wrongs of each, though they may be variant, as well as distinct: One may have suffered imprisonment, another the loss of his property, and a third, only vexation of mind.